Case 5:19-cv-01279-EEF-MLH Document 9 Filed 09/30/20 Page 1 of 4 PageID #: 112




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

JOHNSON CONTROLS FIRE                                   CIVIL ACTION NO. 19-1279
PROTECTION, LP

VERSUS                                                  JUDGE ELIZABETH E. FOOTE

U.S. DEPT. OF ARMY                                      MAGISTRATE JUDGE HORNSBY


                                    MEMORANDUM ORDER

       Now before the Court is a Motion to Dismiss for lack of subject matter jurisdiction filed by

Defendant, the United States Department of the Army (“Defendant”), pursuant to Federal Rule of

Civil Procedure 12(b)(1). [Record Document 7]. The motion is unopposed. For the reasons

discussed below, the case is TRANSFERRED to the Court of Federal Claims.

                                          BACKGROUND

       The instant case was removed by Defendant from the Twenty-Sixth Judicial District Court,

Parish of Bossier, Louisiana. Record Document 1, p. 1. In its petition, Plaintiff alleges that it entered

into contracts with Defendant “for service, labor and materials and related work for repairs to a fire

panel.” Record Document 1-1, ¶ 4. Plaintiff states that it has “fully and satisfactorily performed its

scope of work under the terms” of the contracts but has not yet been paid in full by Defendant. Id.

at ¶s 5–6. Plaintiff sent a formal demand letter to Defendant on December 19, 2018, for the unpaid

amounts, but Defendant still refused to pay. Id. at ¶s 11–12. Plaintiff claims that Defendant is liable

for breach of contract and seeks a judgment for the principal unpaid amount of $19,053.15, plus

interest, statutory penalties, attorney’s fees, costs, and expenses. Id. at ¶s 6 & 13–14.




                                                   1
Case 5:19-cv-01279-EEF-MLH Document 9 Filed 09/30/20 Page 2 of 4 PageID #: 113




                                        LAW & ANALYSIS

I.     Standard of Review

       Motions filed under Rule 12(b)(1) allow a defendant to challenge the subject matter

jurisdiction of the court to hear a case. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

“A case is properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City

of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v. Ironworkers Local 6

Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)). As the party asserting jurisdiction, the plaintiff

bears the burden of proving that jurisdiction exists. Ramming, 281 F.3d at 161. Courts are to accept

the veracity of the facts and accusations set forth in a complaint, and any motion to dismiss based

on Rule 12(b)(1) should only be granted when “it appears certain that the plaintiff cannot prove any

set of facts in support of his claim that would entitle plaintiff to relief.” Id. (citing Home Builders,

143 F.3d at 1010); see Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012).

II.    Analysis

       In its motion to dismiss, Defendant argues that it is entitled to sovereign immunity from this

matter.1 Record Document 7-1, p. 1. It is well established that “[a]bsent a wavier, sovereign

immunity shields the Federal Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S.

471, 475 (1994). A lack of waiver of sovereign immunity “deprives federal courts of subject matter

jurisdiction.” Bodin v. Vagshenian, 462 F.3d 481, 484 (5th Cir. 2006). As a department of the

United States, Defendant is entitled to sovereign immunity. Dep’t of Army v. Blue Fox, Inc., 525



1
  Defendant also argues that the Court does not have jurisdiction over this case pursuant to the
doctrine of derivative jurisdiction. Record Document 7-1, p. 1. Because the Court finds that it lacks
subject matter jurisdiction over this case, it need not examine Defendant’s arguments regarding
derivative jurisdiction.

                                                   2
Case 5:19-cv-01279-EEF-MLH Document 9 Filed 09/30/20 Page 3 of 4 PageID #: 114




U.S. 255 (1999) (applying sovereign immunity to claims against the Department of the Army).

Thus, in order to sue Defendant, Plaintiff “must show that there has been a valid waiver of sovereign

immunity.” Lewis v. Hunt, 492 F.3d 565, 570 (5th Cir. 2007). Such a waiver cannot be implied, but

rather must be “unequivocally expressed in statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996).

If sovereign immunity has been waived, the waiver shall be strictly construed in favor of the

sovereign. Id. When a plaintiff claims that the Government is liable for monetary damages, as does

Plaintiff in the instant case, “the waiver of sovereign immunity must extend unambiguously to such

monetary claims.” Id.

        It is well settled that 28 U.S.C. § 1491(a)(1) and 28 U.S.C. § 1346(a)(2), provide a limited

waiver of sovereign immunity and establish federal jurisdiction over certain non-tort claims against

the United States, including those “founded either upon the Constitution, or any Act of Congress or

any regulation or an executive department, or upon any express or implied contract with the United

States.” See Heisig v. United States, 719 F.2d 1153, 1154 n. 1, 1155 (Fed. Cir. 1983). Plaintiff

requests a remedy for $19,053.15 plus interest for Defendant allegedly breaching a contract. Record

Document 1-1, p. 3. But § 1346(a)(2), which grants jurisdiction to federal district courts, extends

only to claims “not exceeding $10,000 in amount.” 28 U.S.C. § 1346(a)(2). By contrast, §

1491(a)(1) does not bar claims above the given threshold, but it limits a claimant’s jurisdictional

access to justice exclusively to the Court of Federal Claims. See id. § 1491(a)(1). Hence, a claim

for more than $10,000 cannot survive in district court under either statute. See Adeleke v. United

States, 355 F.3d 144, 152 (2d Cir. 2004). However, “if it is in the interest of justice,” a district court

may transfer any such action to the Court of Federal Claims pursuant to 28 U.S.C. § 1631, rather

than dismissing it outright. Id. (citing Waters v. Rumsfeld, 320 F.3d 265, 272 n. 8 (D.C. Cir. 2003)).




                                                    3
Case 5:19-cv-01279-EEF-MLH Document 9 Filed 09/30/20 Page 4 of 4 PageID #: 115




       In lieu of dismissal, the Court finds that, pursuant to § 1631, it is in the interest of justice to

cure the want of jurisdiction by transferring Plaintiff’s claims to the Court of Federal Claims. See

Dunn McCampbell Royalty Interest v. Nat. Park Serv., 964 F.Supp. 1125, 1139 (S.D. Tex. 1995).

As such, Defendant’s motion to dismiss for lack of subject matter jurisdiction [Record Document

7] is hereby DENIED. Accordingly, pursuant to 28 U.S.C. § 1631, this case is TRANSFERRED

in its entirety to the Court of Federal Claims.

                                               CONCLUSION

       The Clerk of Court is respectfully directed, for the foregoing reasons, to transfer this case

to the United States Court of Federal Claims. See 28 U.S.C. § 1631

         THUS DONE AND SIGNED this 30th day of September, 2020.




                                              ELIZABETH ERNY FOOTE
                                              UNITED STATES DISTRICT JUDGE




                                                   4
